Citation Nr: 1727755	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder ("PTSD"). 

2.  Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected disabilities. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for cold injury residuals. 

5.  Entitlement to service connection for acromioclavicular joint arthritis of the left shoulder. 

6.  Entitlement to service connection for acromioclavicular joint arthritis of the right shoulder.

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to an increased rating, in excess of 30 percent, for degenerative arthritis of the cervical spine, on an extraschedular basis. 

9.  Entitlement to an increased rating, in excess of 20 percent, for degenerative disc disease of the lumbosacral spine, on an extraschedular basis. 

10.  Entitlement to an increased rating, in excess of 10 percent, for radiculopathy of the left lower extremity. 

11.  Entitlement to an increased rating, in excess of 10 percent, for radiculopathy of the right lower extremity. 

12.  Entitlement to an increased rating, in excess of 40 percent, for radiculopathy of the left upper extremity. 

13.  Entitlement to an increased rating, in excess of 30 percent, for radiculopathy of the right upper extremity. 

14. Entitlement to an earlier effective date for the 30 percent rating of degenerative arthritis of the cervical spine prior to July 31, 2015. 

15. Entitlement to an earlier effective date for the 20 percent rating of degenerative disc disease of the lumbosacral spine prior to July 31, 2015. 

16.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from April 1968 through March 1971. 

This appeal comes to the Board of Veterans' Appeals ("Board") from several rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  During this hearing, the Veteran provided testimony as to his claims for entitlement to service connection for PTSD, bilateral hearing loss, and headaches.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In a November 2014 decision, the Veteran's claim of entitlement to service connection to PTSD, bilateral tinnitus, and bilateral hearing loss were remanded back to the AOJ for further development, to include the procurement of new VA examinations and medical opinions.  A review of the files indicates the requested development has been completed and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
During the pendency of the Board's November 2014 remand, the Veteran submitted additional claims for entitlement.  In July 2015, the Veteran submitted additional claims for entitlement to increased ratings for his service-connected cervical and lumbar spine disabilities, entitlement to increased ratings for his bilateral lower extremity radiculopathy, entitlement to earlier effective dated for the increased ratings of his service-connected cervical and lumbar spines, and his claim of entitlement to a TDIU.  Additionally, in August 2015, the Veteran submitted a claim for service connection of residuals of cold injuries he sustained during his active duty service.  These claims were initially denied in a November 2015 rating decision.  Thereafter, the Veteran filed a November 2015 notice of disagreement.  Following the issuance of a March 2016 Statement of the Case (SOC), the Veteran perfected his appeal to the Board.  These claims were certified to the Board on August 17, 2016. 

The Veteran filed a claim for entitlement to service connection for acromioclavicular joint osteoarthritis of his left and right shoulders in November 2015.  The AOJ denied the Veteran's claim for entitlement in a February 2016 rating decision.  Thereafter, the Veteran filed a notice of disagreement in February 2016.  Following the issuance of an August 2016 SOC, the Veteran perfected an appeal to the Board.  These claims were subsequently certified to the Board. 

In June 2016, the Veteran filed a claim for entitlement to service connection for erectile dysfunction and radiculopathy of his bilateral upper extremities.  In an October 2016 rating decision, the Veteran was awarded entitlement to service connection for peripheral neuropathy of his bilateral upper extremities.  The AOJ additionally assigned the Veteran an initial disability evaluation of 20 percent, effective November 25, 2015.  The Veteran's claim for entitlement to service connection for erectile dysfunction was denied.  A notice of disagreement was filed in January 2017.  

Thereafter, in a March 2017 statement of the case, the Veteran's initial rating for right upper extremity radiculopathy was increased to 30 percent disabling, and the initial rating for the left upper extremity radiculopathy was increased to 40 percent disabling.  The March 2017 statement of the case continued the denial for entitlement to service connection for erectile dysfunction.  The Veteran then filed an appeal to the Board on April 11, 2017.

The Board has merged the Veteran's appeal stemming from this March 2017 statement of the case in the Veteran's Appeals Control and Locator System ("VACOLS").  In so doing, the Board ensured the Veteran's older docket number was preserved and that the Veteran's claims would continue to be considered as of the date the Veteran filed his substantive appeal of the June 2011 rating decision.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's claims have been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claims must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of the claims on appeal. 

First, in reviewing the evidence obtained since the November 2014 remand, the Board observes the Veteran makes several references to his treating providers about applying for disability benefits from the Social Security Administration ("SSA").  See e.g. September 2015 Mental Health Note from the Lincoln VAMC and April 2016 Lincoln Social Work Note, reporting Veteran received Social Security Disability Income. Unfortunately, the records from the Veteran's SSA benefits, including his application, determination, and any records upon which the determination was made, are not yet of record.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c);  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, as referenced above, the Veteran's current appeal is a compilation of numerous rating decisions and statements of the case ("SOCs").  In reviewing the record, the Board observes the Veteran and his representative have submitted numerous statements, medical evidence, and arguments which have not yet been reviewed by the AOJ.  For example, following the August 2015 SOC which continued to deny the Veteran's claim for service connection for bilateral hearing loss, the Veteran, through his representative, submitted a brief citing to medical studies regarding a link between acoustic trauma and later onset hearing loss.  However, in the subsequent August 2016 SOC, the AOJ stated that since the August 2015 SOC no additional evidence or argument had been submitted regarding this issue.

Further review of the Veteran's claims file indicates additional medical evidence and statements have been submitted with regard to the Veteran's PTSD, headaches, increased rating claims for his cervical and lumbar spine disabilities.  As such, the AOJ should review all updated medical records and correspondence from the Veteran's attorney.  

The Board also finds that a remand is required to obtain updated treatment records from the Omaha VAMC.  The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2);  8 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  The Veteran should be contacted for any additional clarification as to dates and locations of treatment. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any records from the Social Security Administration ("SSA"), to include any award of disability benefits and any underlying records used in reaching the determination.  

The AOJ should ensure that any and all administrative determinations made by SSA, including any examinations furnished by SSA, are requested. 

All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal for the lumbar spine.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



